Exhibit 23.2 Peterson Sullivan LLP CERTIFIED PUBLIC ACCOUNTANTS Tel 206.382.7777 Ÿ Fax 206.382.7700 601 UNION STREET, SUITE 2300 www.pscpa.com SEATTLE WASHINGT^ON 98101 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on FormS-1 of Aurora Gold Corporation ("theCompany") of our audit report dated December 9, 2009, on our audits of the consolidated balance sheets of the Company as of December31, 2008 and 2007, and the related consolidated statements of operations, stockholders' equity (deficiency) and comprehensive income (loss), and cash flows for the years then ended, and for the period from October10, 1995 (date of inception) to December 31, 2008. Our report, dated December 9, 2009, contains an explanatory paragraph that states that the Company has incurred operating losses since inception, has not been able to generate any operating revenues to date, and used cash from operations of $649,028 in 2008.These conditions raise substantial doubt about the Company's ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also consent to the reference to our firm under the heading "Experts" in the Registration Statement on Form S-1. /S/
